DETAILED ACTION
This action is a response to an application filed on 1/22/21 in which claims 1-28 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 8, 19, 15, 17, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Pub. No.: 2017/0019878), herein Hu and Bhattad et al. (Pub. No.: 2018/0248675), herein Bhattad

	As to claim 1, Hu teaches a method performed by a terminal in a wireless communication system, the method comprising:
	 identifying a paging frame including one or more paging occasions, based on an offset associated with the paging frame, a system frame number, and a discontinuous reception (DRX) cycle of the terminal (Hu [0008] configured to receive, by the user equipment UE, a broadcast message sent by a base station, where the broadcast message includes: a first radio frame parameter and [0014] the first radio frame parameter is a first discontinuous reception period and a PF offset UE determines a paging frame (PF) and a paging occasion (PO) according to a first radio parameter); 
	identifying an index for a paging occasion to be monitored based on a number of the one or more paging occasions included in the paging frame (Hu [0102] UE determines a starting paging frame and a starting paging occasion (index) (Hu [0022] the first radio frame parameter is nB, where nB is used to determine a quantity of paging occasions in each paging frame); 
	and monitoring the paging occasion based on the index for the paging occasion, wherein the paging occasion includes multiple time slots, (Hu [0102] UE determines a starting paging frame and a starting paging occasion (index)  [0102] the base station sends a paging message to the UE according to the start of the PF and PO (paging offset)) 

Hu does not teach 
a number of the multiple time slots is identified based on a subcarrier spacing
However Bhattad does teach
	a number of the multiple time slots is identified based on a subcarrier spacing (Bhattad [0112] If the subcarrier spacing of the narrowband TDD frame structure is 3.75 kHz, base station 502 may allocate one or more RUs in either a single slot or in two slots

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Hu and Bhattad because Bhattad teaches us [0112] associated subcarrier frequency spacing may correspond to a slot duration.


	As to claim 8, Hu teaches a method performed by a base station in a wireless communication system, the method comprising:
	 identifying a paging frame including one or more paging occasions, based on an offset associated with the paging frame, a system frame number, and a discontinuous reception (DRX) cycle of a terminal (Hu [0008] configured to receive, by the user equipment UE, a broadcast message sent by a base station, where the broadcast message includes: a first radio frame parameter and [0014] the first radio frame parameter is a first discontinuous reception period and a PF offset UE determines a paging frame (PF) and a paging occasion (PO) according to a first radio parameter);  
	identifying an index for a paging occasion to transmit a paging message based on a number of the one or more paging occasions included in the paging frame (Hu [0102] UE determines a starting paging frame and a starting paging occasion (index) (Hu [0022] the first radio frame parameter is nB, where nB is used to determine a quantity of paging occasions in each paging frame);  and
	 transmit, to the terminal, the paging message in the paging occasion based on the index for the paging occasion, wherein the paging occasion includes multiple time slots (Hu [0102] UE determines a starting paging frame and a starting paging occasion (index)  [0102] the base station sends a paging message to the UE according to the start of the PF and PO (paging offset)) 
 
	Hu does not teach 
a number of the multiple time slots is identified based on a subcarrier spacing
However Bhattad does teach
	a number of the multiple time slots is identified based on a subcarrier spacing (Bhattad [0112] If the subcarrier spacing of the narrowband TDD frame structure is 3.75 kHz, base station 502 may allocate one or more RUs in either a single slot or in two slots

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Hu and Bhattad for the same reasons stated in claim 1.

	As to claim 15, Hu teaches a terminal in a wireless communication system, the terminal comprising: a transceiver (Hu Fig. 5 101 and 104 sending and receiving unit); and a controller configured to (Fig. 5 102 determining unit): 
	identify a paging frame including one or more paging occasions, based on an offset associated with the paging frame, a system frame number, and a discontinuous reception (DRX) cycle of the terminal (Hu [0008] configured to receive, by the user equipment UE, a broadcast message sent by a base station, where the broadcast message includes: a first radio frame parameter and [0014] the first radio frame parameter is a first discontinuous reception period and a PF offset UE determines a paging frame (PF) and a paging occasion (PO) according to a first radio parameter);  
	identify an index for a paging occasion to be monitored based on a number of the one or more paging occasions included in the paging frame (Hu [0102] UE determines a starting paging frame and a starting paging occasion (index) (Hu [0022] the first radio frame parameter is nB, where nB is used to determine a quantity of paging occasions in each paging frame);  and
	 monitor the paging occasion based on the index for the paging occasion, wherein the paging occasion includes multiple time slots (Hu [0102] UE determines a starting paging frame and a starting paging occasion (index)  [0102] the base station sends a paging message to the UE according to the start of the PF and PO (paging offset)) 
 
	Hu does not teach 
a number of the multiple time slots is identified based on a subcarrier spacing
However Bhattad does teach
	a number of the multiple time slots is identified based on a subcarrier spacing (Bhattad [0112] If the subcarrier spacing of the narrowband TDD frame structure is 3.75 kHz, base station 502 may allocate one or more RUs in either a single slot or in two slots

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Hu and Bhattad for the same reasons stated in claim 1.


	As to claim 22, Hu teaches a base station in a wireless communication system, the base station comprising: 
	a transceiver (Hu Fig. 6 sending unit (601)) and
	 a controller configured to (Hu Fig. 6 determining unit (602)):
	 identify a paging frame including one or more paging occasions, based on an offset associated with the paging frame, a system frame number, and a discontinuous reception (DRX) cycle of a terminal (Hu [0008] configured to receive, by the user equipment UE, a broadcast message sent by a base station, where the broadcast message includes: a first radio frame parameter and [0014] the first radio frame parameter is a first discontinuous reception period and a PF offset UE determines a paging frame (PF) and a paging occasion (PO) according to a first radio parameter);
	 identify an index for a paging occasion to transmit a paging message based on a number of the one or more paging occasions included in the paging frame Hu [0102] UE determines a starting paging frame and a starting paging occasion (index) (Hu [0022] the first radio frame parameter is nB, where nB is used to determine a quantity of paging occasions in each paging frame); and
	 transmit, to the terminal via the transceiver, the paging message in the paging occasion based on the index for the paging occasion, wherein the paging occasion includes multiple time slots, and a number of the multiple time slots is identified based on a subcarrier spacing (Hu [0102] UE determines a starting paging frame and a starting paging occasion (index)  [0102] the base station sends a paging message to the UE according to the start of the PF and PO (paging offset)) 
  
	Hu does not teach 
a number of the multiple time slots is identified based on a subcarrier spacing
However Bhattad does teach
	a number of the multiple time slots is identified based on a subcarrier spacing (Bhattad [0112] If the subcarrier spacing of the narrowband TDD frame structure is 3.75 kHz, base station 502 may allocate one or more RUs in either a single slot or in two slots

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Hu and Bhattad for the same reasons stated in claim 1.



	As to claim 3, the combination of Hu and Bhattad teach method of claim 1,, further comprising: receiving, from a base station, information for a starting monitoring occasion of the paging occasion, wherein the monitoring starts from a monitoring occasion identified based on the information for the starting monitoring occasion (Hu [0102] UE determines a starting paging frame and a starting paging occasion (index) )  

	Claims 10, 17 and 24 are rejected for the same reasons stated in claim 3.









Claim(s) 2, 9, 11, 16, 18, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu, Bhattad and Tseng et al. (Pub. No.: 2019/0223149), herein Tseng.
	As to claim 2, the combination of Hu and Bhattad teach method of claim 1, 

	Hu nor Bhattad teach
	 wherein, in case that the number of the one or more paging occasions is 2, a first paging occasion is included in a first half frame of the paging frame and a second paging occasion is included in a second half frame of the paging frame 

	However Tseng does teach
	 wherein, in case that the number of the one or more paging occasions is 2, a first paging occasion is included in a first half frame of the paging frame and a second paging occasion is included in a second half frame of the paging frame (Tseng [0048] for Ns = 2 PO is either in the first half frame or the second half frame)

	It would have been obvious before the effective filing date to combine the teachings of Hu, Bhattad and Tseng, because Tseng teaches us The user equipment (UE) can be properly and efficiently synchronized to receive the paging messages (Tseng [0027])
  
	Claims 9, 16 and 23 are rejected for the same reasons stated in claim 2.

	As to claim 4, the combination of Hu, Bhattad and Tseng teach the method of claim 3, wherein, in case that the information for the starting monitoring occasion is not received, the monitoring starts from a first monitoring occasion of the paging occasion (Tseng [0053] The PF 320 may contain one or more paging occasion(s) 330. A PO 330 is a radio subframe where the UE 120 will wake up from a sleeping mode and monitor the paging DCI. The PO 330 may contain one or more slots to transmit the paging data which is positioned behind the paging DCI. The location of the PO 330 can be determined by the UE ID, the number of PFs in the paging cycle, and the number of POs in the PF)

	It would have been obvious before the effective filing date to combine the teachings of Hu, Bhattad and Tseng, because Tseng teaches us the user equipment (UE) can be properly and efficiently synchronized to receive the paging messages (Tseng [0027])

	Claims 11, 18 and 25 are rejected for the same reasons stated in claim 4.

Allowable Subject Matter
Claims 5-7, 12-14, 19-21, 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880. The examiner can normally be reached 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467